      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 1 of 13 PageID #:1



                           UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
                                            )
CSE Entertainment, Ltd.,                    )
                                            )
                Plaintiff,                  )
                                            )
       v.                                   )    No. 1:20-cv-03408
                                            )
Axtion Technology LLC and Edwin Joseph      )
Kasanders,                                  )
                                            )
                Defendants.                 )

                                             Complaint

Plaintiff CSE Entertainment, Ltd. (“Plaintiff”) by and through its undersigned counsel, hereby

brings this Complaint against Defendants Axtion Technology LLC and Edwin Joseph Kasanders

(together, “Defendants”). In support thereof, Plaintiff states as follows:

                                               Parties

1. Plaintiff is a Finnish private corporation whose principal place of business is in Kajaani, Finland.

2. Defendant Axtion Technology LLC is a Wisconsin limited liability company whose principal

   office is located at 709 S. Vermont Street Palatine, IL 60067.

3. On information and belief, Defendant Edwin Joseph Kasanders is a Palatine, Illinois resident.

                                      Jurisdiction and Venue

4. This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331,

   1338 (for claims arising under 15 U.S.C. § 1125 of the Lanham Act).

5. This Court has jurisdiction over the claims herein arising under the laws of the State of Illinois

   pursuant to 28 U.S.C. § 1338(b), 28 U.S.C. § 1367(a), because the state law claims are so related

   to the federal claims that they form part of the same case or controversy and derive from a

   common nucleus of operative facts.



                                                                                                  Page 1
         Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 2 of 13 PageID #:2



6. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1), (b)(2), and this Court may

      properly exercise personal jurisdiction over Defendants, because: (i) this is a judicial district in

      which both defendants reside and all defendants are residents of the State of Illinois; and (ii) this

      is a judicial district in which a substantial part of the events or omissions giving rise to Plaintiff’s

      claims occurred including, without limitation, Defendants’ competing with Plaintiff by utilizing

      Plaintiff’s trademarks within this judicial district.

                                            Factual Background

                                                Plaintiff’s Business

7. Founded in 2012, Plaintiff is a Finnish fitness equipment company specializing in the

      development and sale of software-enabled, interactive fitness (aka “exergaming”) and virtual

      reality equipment.

8. Plaintiff sells its products (the “CSE Products”) into and within nearly 40 countries, including

      the United States and within the State of Illinois.

9. Plaintiff’s CSE Products include the iWall1 exergaming platform that utilizes motion sensing

      technology to allow users to interact with on-screen fitness instruction, as shown in FIG. 1.




                                                     FIG. 1

10. Plaintiff first sold an iWall product into the U.S. on or about January 15, 2018.


1   https://cse.fitness/en/products/#468

                                                                                                         Page 2
         Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 3 of 13 PageID #:3



11. Plaintiff’s CSE Products also include the TapWall2 exergaming platform that utilizes a

      touchscreen to allow users to exercise upper-body muscles, improve memory, and sharpen

      reaction time, as shown in FIG.2.




                                                   FIG. 2

12. Plaintiff first sold a Tap Wall product into the U.S. on or about June 30, 2018.

13. Plaintiff’s CSE Products also include the runBEAT3 exergaming platform that utilizes a virtual

      environment to enable and improve treadmill racing activities, as shown in FIG. 3.




                                                   FIG. 3

14. Plaintiff first delivered a runBEAT exergaming platform into the U.S. on or about March 2019.

15. The iWall, TapWall, and runBEAT trademarks (the “CSE Marks”) are distinctive when used in

      association with the sale of the CSE Products, satisfying to the purchaser that the products come

      exclusively from Plaintiff or its licensees and are made to Plaintiff’s material specification.


2   https://cse.fitness/en/products/#465
3   https://cse.fitness/en/products/#461

                                                                                                        Page 3
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 4 of 13 PageID #:4



16. Plaintiff has spent considerable resources growing and protecting the CSE Marks.

17. Plaintiff is the owner of all rights, title, and interest in and to the CSE Marks.

18. Plaintiff has built substantial goodwill in and to the CSE Marks which are a well-known and

    valuable asset of Plaintiff.

19. Plaintiff has continuously used its mark iWall in U.S. interstate commerce in connection with the

    sale, distribution, promotion, and/or advertising of genuine CSE Products since on or about

    March 15, 2017.

20. Plaintiff has continuously used its mark TapWall in U.S. interstate commerce in connection with

    the sale, distribution, promotion, and/or advertising of genuine CSE Products since on or about

    September 19, 2017.

21. Plaintiff has continuously used its mark runBEAT in U.S. interstate commerce in connection

    with the sale, distribution, promotion, and/or advertising of genuine CSE Products since on or

    about August 23, 2018.

22. Genuine CSE Products have become very popular, driven by Plaintiff’s elevated quality

    standards and innovative designs. Genuine CSE Products are instantly recognizable among the

    consuming public and the CSE Marks identify, in the United States and around the world, high

    quality fitness and virtual reality equipment offered by Plaintiff.

23. Genuine CSE Products have been promoted and sold at through select licensed vendors in the

    United States. Sales of the CSE Products have been significant, and Plaintiff’s licensed vendors

    feature and utilize proprietary content, images, and designs exclusive to the Plaintiff and its

    brands.

24. As a result of Plaintiff’s longstanding use of its CSE Marks in association with its high-quality

    products, extensive sales, and significant marketing activities, the CSE Marks have achieved




                                                                                                      Page 4
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 5 of 13 PageID #:5



   widespread acceptance and recognition among with consuming public and throughout U.S.

   interstate commerce.

                             Defendants’ Misrepresentations and Infringing Acts

25. Defendant Kasanders is principal and manager of Defendant Axtion Technology LLC.

26. At all relevant times, Defendant Axtion Technology LLC was and is so controlled by Defendant

   Kasanders that Defendant Axtion Technology was a mere instrumentality of Defendant

   Kasanders.

27. On or about September 1, 2014, Plaintiff engaged Motion Fitness LLC, an Illinois limited

   liability company, to act as a licensed vendor of CSE Products in the United States. At that time,

   Defendant Kasanders worked for Motion Fitness LLC and was Plaintiff’s primary contact with

   Motion Fitness LLC.

28. On or about July 6, 2017, Defendant Kasanders left Motion Fitness LLC and formed Defendant

   Axtion Technology LLC. Plaintiff thereafter agreed to allow Defendants to sell CSE Products.

29. At all relevant times, all commercial goodwill associated with Defendant’s use of the CSE Marks

   inured to the benefit of Plaintiff.

30. On January 17, 2018, without Plaintiff’s knowledge or authorization, Defendants registered the

   web domains iwallfitness.com and tapwallfitness.com, which contains the CSE Marks iWall and

   TapWall, respectively.

31. On February 2, 2019, without Plaintiff’s knowledge or authorization, Defendant Kasanders filed

   a U.S. trademark application for TAPWALL. In his application for TAPWALL, Defendant

   Kasanders misidentified his ownership of the mark, misidentified the dates the IWALL mark

   was first used in the U.S., and utilized Plaintiff’s photographs of its TapWall product bearing

   Plaintiff’s mark TapWall as well as Plaintiff’s TapWall installation guide as a specimen.

   Defendant Kasanders is identified by the USPTO as the owner of the TAPWALL registration.


                                                                                                Page 5
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 6 of 13 PageID #:6



   A true and correct copy of the specimen Defendant Kasanders submitted in his TAPWALL

   application is attached hereto as Exhibit A.

32. Also on February 2, 2019, without Plaintiff’s knowledge or authorization, Defendant Kasanders

   filed a U.S. trademark application for IWALL. In his application for IWALL, Defendant

   Kasanders misidentified his ownership of the mark, misidentified the dates the IWALL mark

   was first used in the U.S., and utilized Plaintiff’s photographs of its iWall product bearing

   Plaintiff’s mark iWall and even Plaintiff’s website www.iwall.fitness as well as Plaintiff’s iWall

   installation guide as a specimen. Defendant Kasanders is identified by the USPTO as the owner

   of the IWALL registration. A true and correct copy of the specimen Defendant Kasanders

   submitted in his IWALL application is attached hereto as Exhibit B.

33. On April 2, 2019, without Plaintiff’s knowledge or authorization, Defendant registered the web

   domain runbeatfitness.com, which contains Plaintiff’s the CSE Mark runBEAT.

34. Also, on April 2, 2019, without Plaintiff’s knowledge or authorization, Defendant Kasanders

   filed a U.S. trademark application for the mark RUNBEAT. In his application for RUNBEAT,

   Defendant Kasanders misidentified his ownership of the mark, misidentified the dates the

   RUNBEAT mark was first used in the U.S., and utilized Plaintiff’s photographs of its runBEAT

   product bearing Plaintiff’s mark runBEAT as well as Plaintiff’s runBEAT installation guide as a

   specimen. Defendant Kasanders is identified by the USPTO as the owner of the RUNBEAT

   application. A true and correct copy of the specimen Defendant Kasanders submitted in his

   RUNBEAT application is attached hereto as Exhibit C.

35. On May 14, 2019, Plaintiff notified Defendants that Plaintiff was aware of Defendants

   misrepresentations and infringements and demand that Defendants transfer the applications for

   the CSE Marks to Plaintiff. A true and correct copy of that correspondence is attached hereto

   as Exhibit D.


                                                                                                   Page 6
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 7 of 13 PageID #:7



36. Later on May 14, 2019, Defendant Kasanders admitted that “we applied last year” because “I

   saw that other countries in Asia did the same thing.” A true and correct copy of that

   correspondence is attached hereto as Exhibit E.

37. On July 16, 2019, Plaintiff informed Defendants that their permission to sell the CSE Products

   was terminated.

38. On August 6, 2019, Defendant Kasanders’ U.S. trademark applications for TAPWALL and

   IWALL matured into Reg. No. 5,828,675 and Reg. No. 5,828,674, respectively.

39. On September 16, 2019, Plaintiff informed Defendants that they were to remove all CSE

   Product information from their website, social media and any other marketing materials and

   stop selling or quoting any of Plaintiff’s products.

40. On October 2, 2019, Defendants represented to Plaintiff that all of Plaintiff’s media and

   remnants of the CSE Products and CSE Marks were removed from Defendant’s website.

41. On or about October 11, 2019, Plaintiff became aware that Defendant had reintroduced

   Plaintiff’s CSE Products’ media on Defendant’s website offering to sell CSE Products albeit that

   they were “discontinued” and that the website visitor should “Please look below for other

   products that might interest you.” A true and correct copy of a screenshot of Defendant’s

   website utilizing the CSE Marks to direct customers to Defendant’s other products is attached

   hereto as Exhibit F.

42. At no point did Defendant expressly abandon their application for or surrender their U.S.

   trademark registration for TAPWALL, IWALL, or RUNBEAT.

43. Defendant continues to offer exergaming fitness products under Plaintiff’s IWALL and

   TAPWALL marks, under the mark TOUCH WALL, and under the mark TWALL (collectively,

   the “Infringing CSE Products”). A true and correct copy of a screenshot of Defendant’s

   website iwallfitness.com showing the mark IWALL used to offer Defendant’s product is


                                                                                                Page 7
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 8 of 13 PageID #:8



   attached hereto as Exhibit G. A true and correct copy of a screenshot of Defendant’s website

   axtiontech.com showing the TOUCH WALL and TAPWAPP marks used to offer Defendant’s

   products on June 4, 2020 is attached hereto as Exhibit H. A true and correct copy of a

   screenshot of Defendant’s website axtiontech.com showing the TWALL mark used to offer

   Defendant’s products is attached hereto as Exhibit I.

44. Defendants, without any authorization or license from Plaintiff, have knowingly and willfully

   used and continue to use the CSE Marks and confusingly similar versions thereof in connection

   with the advertisement, distribution, offering for sale, and sale of fitness products throughout

   the United States and into Illinois over the Internet.

45. Defendants offer shipping throughout the United States, including specifically Illinois. On

   information and belief, each Defendant has sold fitness products throughout the United States,

   including specifically Illinois, using the CSE Marks.

46. Defendants’ unauthorized use of the CSE Marks in connection with the advertising, distribution,

   offering for sale, and sale of fitness products, including with respect to the sale of such products

   throughout the United States, including specifically Illinois, is like to cause and has caused

   confusion, mistake, and deception by and among consumers and is irreparably harming Plaintiff.

47. Defendants’ misrepresentations to the U.S. Trademark Office of Defendants’ ownership of and

   entitlement to the CSE Marks and the resulting trademark registrations is irreparably harming

   Plaintiff.

48. Defendants’ misrepresentations to the U.S. Trademark Office with respect to the TAPWALL,

   IWALL, and RUNBEAT applications have made them fatally flawed and unenforceable.

49. On February 7, 2020, Plaintiff sent Defendants a letter demanding that Defendants, inter alia,

   immediately cease any use of the CSE Marks, surrender Defendant’s registrations for the




                                                                                                    Page 8
      Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 9 of 13 PageID #:9



    IWALL and TAPWALL trademarks and abandon its application for RUNBEAT. A true and

    correct copy of that demand letter is attached hereto as Exhibit J.

50. Defendants have not complied with any of Plaintiff’s demands and continue to use the CSE

    Marks in willful violation of Illinois state and federal law.

                    Count I - Federal Unfair Competition - 15 U.S.C. § 1125(a)

51. Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth in Paragraphs

    1 - 50.

52. The CSE Marks are distinctive trademarks.

53. Defendant Kasanders’ applications and registrations with the United States Patent and

    Trademark Office for the CSE Marks is creating a likelihood of confusion, mistake, and

    deception among the general public as to the affiliation, connection, and/or association with

    Plaintiff or the origin, sponsorship, or approval or the origin, sponsorship, or approval of the

    origin or sponsorship of Defendants’ Infringing CSE Products.

54. Defendants’ advertising, distribution, offering for sale, and sale of Infringing CSE Products has

    created and is creating a likelihood of confusion, mistake, and deception among the general

    public as to the affiliation, connection, and/or association with Plaintiff or the origin,

    sponsorship, or approval of the origin or sponsorship of Defendants’ Infringing CSE Products

    by Plaintiff.

55. By licensing and using the CSE Marks in association with the advertising, distribution, offering

    for sale, and sale of the Infringing CSE Products, Defendants create a false designation of origin

    and a misleading representation of fact as to the true origin and sponsorship of the Infringing

    CSE Products.




                                                                                                   Page 9
     Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 10 of 13 PageID #:10



56. Defendants’ false designation of origin and misrepresentation of fact as to the origin and/or

    sponsorship of the Infringing CSE Products to the general public involves the willful use of

    spurious marks and is a willful violation of 15 U.S.C. § 1125.

57. Plaintiff has no adequate remedy at all and will suffer irreparable harm to its reputation and

    goodwill of its well-known CSE Marks if Defendants’ actions are not enjoined.

Count II - Violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510/1

58. Plaintiff repeats, re-alleges, and incorporates by reference the allegations set forth in Paragraphs

    1 through 50.

59. Defendants have engaged in acts which violate Illinois law including, without limitation: passing

    off their Infringing CSE Products as those of Plaintiff; causing a likelihood of confusion and/or

    misunderstanding as to the source of their goods; causing a likelihood of confusion and/or

    misunderstanding as to the affiliation, connection, or association with genuine CSE Products;

    representing that their products have Plaintiff’s approval when they do not; and engaging in

    other conduct as described herein which creates a likelihood of confusion or misunderstanding

    among the public.

60. Defendants’ foregoing acts constitute willful violations of the Illinois Uniform Deceptive

    Trademark Practices Act, 815 ILCS § 510, et seq.

61. Plaintiff has no adequate remedy at all and will suffer irreparable harm to its reputation and

    goodwill of its well-known CSE Marks if Defendants’ actions are not enjoined.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff, CSE Entertainment, Ltd., prays for judgment against Defendants as

follows:




                                                                                                  Page 10
Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 11 of 13 PageID #:11



A. That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

    confederates, and all persons acting for, with, by, through, under, or in concert with them be

    temporarily, preliminarily, and permanently enjoined and restrained from:

     (i)    using the CSE Marks or any reproductions, counterfeit copies, or colorable

            imitations thereof in any manner in connection with the distribution, marketing,

            advertising, offering for sale, or sale of any product that is not a genuine CSE

            Product or is not authorized by Plaintiff to be sold in connection with a CSE Mark;

    (ii)    passing off, inducing, or enabling others to sell or pass off any product as a genuine

            CSE Product or any other product produced by Plaintiff that is not Plaintiff’s or is

            not produced under the authorization, control, or supervision of Plaintiff and

            approved by Plaintiff for sale under a CSE Mark;

   (iii)    committing any acts calculated to cause consumers to believe that Defendants’

            infringing products are those sold under the authorization, control, or supervision of

            Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

    (iv)    further infringing the CSE Marks and damaging Plaintiff’s goodwill;

    (v)     manufacturing, shipping, delivering, holding for sale, transferring or otherwise

            moving, storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Plaintiff, nor authorized by

            Plaintiff to be sold or offered for sale, and which bear any of Plaintiff’s trademarks,

            including a CSE Mark, or any reproductions, counterfeit copies, or colorable

            imitations thereof; and

    (vi)    operating and/or hosting websites which are involved with the distribution,

            marketing, advertising, offering for sale, or sale products or inventory not authorized

            by Plaintiff which bear a CSE Mark;


                                                                                               Page 11
Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 12 of 13 PageID #:12



B. Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and those

   with notice of the injunction, including, without limitation, any online marketplace platforms

   such as Amazon, eBay, Wish, Joom, Vova, and AliExpress, sponsored search engine or ad-

   word providers, credit cards, banks, merchant account providers, third party processors and

   other payment processing service providers, and Internet search engines such as Google,

   Bing and Yahoo (collectively, the “Third Party Providers”) shall:

     (i)   disable and cease providing services being used by Defendants, currently or in the

           future, to engage in the sale of goods using CSE Mark

    (ii)   disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of goods using without authorization CSE

           Mark; and

   (iii)   take all steps necessary to prevent links to any website or other internet resource on

           which Defendants’ unauthorized uses of CSE Marks appear from displaying in

           search results, including, but not limited to, removing links to any website or other

           internet resource on which Defendants’ unauthorized uses of CSE Marks appear

           from any search index;

C. That Defendants account for and pay to Plaintiff all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the CSE Marks be increased by a sum not exceeding three times the amount

   thereof as provided by 15 U.S.C. § 1117;

D. That Defendants’ U.S. trademark registrations for IWALL (U.S. Reg. No. 5828674), and

   TAPWALL (U.S. Reg. No. 5828675) be canceled and Defendant’s U.S. trademark

   application for RUNBEAT (U.S. Ser. No. 88367583) be abandoned.




                                                                                            Page 12
    Case: 1:20-cv-03408 Document #: 1 Filed: 06/10/20 Page 13 of 13 PageID #:13



   E. That Defendants transfer the domains iwallfitness.com, tapwallfitness.com, and

         runbeatfitness.com to Plaintiff;

   F. That Plaintiff be awarded its reasonable attorneys’ fees and costs as available under 15 U.S.C.

         § 1117(a), 815 ILCS § 510/3, and other applicable law; and

   G. Award any and all other relief that this Court deems just and proper.

Dated:           June 10, 2020

                                                              Respectfully submitted

                                                              /s/Adam E. Urbanczyk
                                                              By: Adam E. Urbanczyk
                                                              Au LLC
                                                              564 W. Randolph St. 2nd Fl.
                                                              Chicago, IL 60661
                                                              adamu@au-llc.com
                                                              (312) 715-7312
                                                              ARDC: No. 6301067




                                                                                              Page 13
